DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6-9, 11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (Cloud thermodynamic phase detection using an all-sky imaging polarimeter)-cited by applicant in view of Tauc et al. (Cloud thermodynamic phase detection with a 3-channel shortwave infrared polarimeter)-cited by applicant.
	As for claims 1 and 13 (treating claim 13 as the apparatus for the practice of claim 1), Dahl in a cloud thermodynamic phase detection using an all-sky imaging polarimeter discloses/suggests the following: a method/ a system for imaging a thermodynamic phase of at least one cloud (claims 1 and 13) (title with abstract), comprising: obtaining a spatially-resolved polarimetric image of a region of the sky containing the at least one cloud using a multipixel image sensor having multiple channels corresponding to different wavelength bands via a polarimeter (claims 1 and 13) (abstract with page 2:  2.1 All-sky imaging polarimeter).
	As for ‘determining a value of a Stokes S1 polarization parameter of incident light on each pixel corresponding to a portion of the image containing the at least one cloud for multiple 1 polarization parameter, wherein the Stokes S1 polarization parameter values determined for a first channel corresponding to a first wavelength band is used to determine a liquid thermodynamic phase, and the Stokes S1 polarization parameter values determined for a second channel corresponding to a second wavelength band is used to determine an ice thermodynamic phase, and the first wavelength band has an average wavelength that is longer than the average wavelength of the second wavelength band (claims 1 and 13),’ Dahl is silent.  Dahl refers to using one wavelength band at 450 nm; however, the instrument also normally operates in four additional 10 nm wide wavelength bands centered at 490 nm, 530 nm, 670 nm, and 780 nm (page 2:  2.1 All-sky imaging polarimeter:  lines 5-7).  And teaches that cloud phase could only be detected in S1 images; wherein, S1 were positive for liquid clouds and negative S1 values for ice clouds (page 3: 3. Cloud Thermodynamic Phase Detection:  lines 9-12).  And states that in the future that the other all-sky polarimeter spectral channels will be used to determine if there is a spectral cloud-phase-sensitivity dependence (page 6:  4.  Conclusions:  lines 1-5).  In addition, Tauc in a cloud thermodynamic phase detection with a 3-channel shortwave polarimeter teaches a 3-channel SWIR polarimeter imaging system that can identify three different types of clouds within a single image (page 11:  Fig. 11 with 7 line paragraph) and demonstrates that S1 parameter was calculated for all three spectral bands that shows a clear distinction between liquid-water and ice in clouds (page 10:  first paragraph:  lines 1-7).  
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to determine a value of a Stokes S1 polarization parameter of incident light on each pixel corresponding to a portion of the image containing the 1 polarization parameter, wherein the Stokes S1 polarization parameter values determined for a first channel corresponding to a first wavelength band is used to determine a liquid thermodynamic phase, and the Stokes S1 polarization parameter values determined for a second channel corresponding to a second wavelength band is used to determine an ice thermodynamic phase, and the first wavelength band has an average wavelength that is longer than the average wavelength of the second wavelength band in order to use all the channels in the current all-sky polarimeter to determine a spectral cloud-phase-sensitivity dependence by measuring at 450 nm, 490 nm, 530 nm, 670 nm, and 780 nm and as well as to have a more robust measurement to determine at least three different types of clouds in a single image taken as well as to assist in creating a clear distinction between liquid and ice phases of a cloud.
	As for a processor coupled to the multipixel sensor to perform the determination functions (claim 13), Dahl does not explicitly state this.  Dahl does refer to algorithms to retrieve cloud properties from ground based measurements (page 1:  1. Introduction: lines 7-8) and refers to post processing algorithms (page 6: 4. Conclusions:  lines 5-7).  The examiner takes official notice that it is well known in the art to have processor such as computers coupled to measurement systems to provide automation and data analysis.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a processor coupled to the multipixel sensor having algorithms in order to automate the system and analyze the data captured.
claim 2, Dahl in view of Tauc discloses/suggests everything as above (see claim 1).  In addition, Dahl discloses the first wavelength band and the second wavelength band are in a visible light spectrum by having 5 channels at  450 nm, 490 nm, 530 nm, 670 nm, and 780 nm (page 2:  2.1 All-sky imaging polarimeter:  lines 5-7).  
	As for claim 3, Dahl in view of Tauc discloses/suggests everything as above (see claim 1).  In addition, Dahl discloses  the first wavelength band has an average wavelength between 620 nm and 750 nm, 670 nm, and the second wavelength band has an average wavelength between 450 nm and 495 nm, 450 nm and/or 490 nm (page 2:  2.1 All-sky imaging polarimeter:  lines 5-7).  
	As for claim 6, Dahl in view of Tauc discloses/suggests everything as above (see claim 1).  In addition, Dahl discloses/suggests the step of determining the thermodynamic phase of one or more clouds within the image comprises identifying multi-layered ice and liquid phase clouds
based on the values of the Stokes S1 polarization parameter (page 5:  3.3 Multi-layered cloud detection: paragraph to page 6: lines 1-3).
	As for claim 7, Dahl in view of Tauc discloses/suggests everything as above (see claim 1).  In addition, Dahl discloses/suggests the multipixel image sensor has a field-of-view of at least 150° in at least one of zenith and azimuth directions during a ground-based imaging of the sky (page 2: 2.1 All-sky imaging polarimeter: lines 1-3).
	As for claim 8, Dahl in view of Tauc discloses/suggests everything as above (see claim 7).  In addition, Dahl discloses/suggests the cloud thermodynamic phase is determined over a
measurement region of within a field-of-view having an angular range of at least 50° of the sky in at least one of the zenith and azimuth directions (page 3: 3. Cloud Thermodynamic Phase Detection: lines 1-6).
claim 9, Dahl in view of Tauc discloses/suggests everything as above (see claim 1).  In addition, Dahl suggests the multipixel image sensor includes an optical system that focuses incident light over the field-of-view onto a focal plane of the multipixel image sensor by referring to the use of a fisheye lens (page 2: 2.1 All-sky imaging polarimeter:  lines 2-3).
	As for claim 11, Dahl in view of Tauc discloses/suggests everything as above (see claim 1).  Dahl is silent concerning determining the thermodynamic phase of the at least one cloud within the image based on the values of the Stokes S1 polarization parameter comprises comparing the value of the Stokes S1 polarization parameter to a threshold value, wherein values greater than the threshold value indicate a liquid phase, and values less than the threshold value indicate an ice phase.  Nevertheless, Tauc teaches that liquid-water clouds have an S1 greater than 0 and clouds composed of ice crystals have an S1 less than 0 (page 2: second paragraph:  lines 1-4).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to compare the value of the Stokes S1 polarization parameter to a threshold value, wherein values greater than the threshold value indicate a liquid phase, and values less than the threshold value indicate an ice phase such as a threshold of 0 wherein above 0 there is a liquid phase and below 0 there is an ice phase.
	As for claim 14, Dahl in view of Tauc discloses/suggests everything as above (see claim 13).  In addition, Dahl suggests the multipixel image sensor comprises a digital camera
having red, green and blue output channels corresponding to, respectively, wavelength bands of red, green and blue visible light (page 2:  2.1 All-sky imaging polarimeter:  lines 5-7:  450 nm and 490 nm would be blue; 670 nm would be red; and 530 nm would green). 
	As for claim 15, Dahl in view of Tauc discloses/suggests everything as above (see claim 14).  In addition, Dahl in view of Tauc discloses/suggests the red channel is used to determine claim 13 above demonstrate that every channel has their S1 parameter determined; each wavelength would be used to determine both liquid and ice phase by the determination of their S1 parameter; again, note Dahl: page 2:  2.1 All-sky imaging polarimeter:  lines 5-7:  450 nm and 490 nm would be blue; 670 nm would be red; and 530 nm would green).
	As for claim 17, Dahl in view of Tauc discloses/suggests everything as above (see claim 14).  Dahl is silent concerning the polarimeter comprises multiple digital cameras that are
spatially-registered relative to each another, and each digital camera is optically coupled to a
fixed linear polarizer, each fixed linear polarizer having a different orientation relative to a
camera axis of each of the multiple digital cameras.  He does suggest the possibility of three cameras: red, blue, and green (Dahl: page 2:  2.1 All-sky imaging polarimeter:  lines 5-7:  450 nm and 490 nm would be blue; 670 nm would be red; and 530 nm would green).  And Tauc does teach and suggest having multiple digital cameras that are spatially-registered relative to each another, and each digital camera is optically coupled to a fixed linear polarizer, each fixed linear polarizer having a different orientation relative to a camera axis of each of the multiple digital cameras (Fig. 6 of page 7).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polarimeter comprises multiple digital cameras that are spatially-registered relative to each another, and each digital camera is optically coupled to a fixed linear polarizer, each fixed linear polarizer having a different orientation relative to a camera axis of each of the multiple digital cameras in order be image several wavelengths with several types of polarization simultaneously to determine cloud metrics.
claim 18, Dahl in view of Tauc discloses/suggests everything as above (see claim 13).  In addition, Dahl discloses/suggests the polarimeter comprises at least one of a rotating
polarizer and a liquid crystal variable retarder (LCVR) that is optically coupled to the multipixel
image sensor (page 2: 2.1 All-sky imaging polarimeter: lines 7-8).
	As for claim 19, Dahl in view of Tauc discloses/suggests everything as above (see claim 13).  In addition, Dahl discloses/suggests multipixel image sensor has a field-of-view of at least 150° of the sky for a ground-based measurement, and the polarimeter comprises a fisheye lens that focuses incident light over the field-of-view onto a focal plane of the multipixel image sensor (page 2: 2.1 All-sky imaging polarimeter: lines 1-3).
4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (Cloud thermodynamic phase detection using an all-sky imaging polarimeter)-cited by applicant in view of Tauc et al. (Cloud thermodynamic phase detection with a 3-channel shortwave infrared polarimeter)-cited by applicant further in view of Tyo et al. (Review of passive imaging polarimetry for remote sensing applications)-cited by applicant.
	As for claim 10, Dahl in view of Tauc discloses/suggests everything as above (see claim 1).  Dahl is silent concerning the spatially-resolved polarimetric image being obtained using at least one of a division-of-time polarimeter or a division-of-aperture polarimeter.  Dahl just refers to an all-sky imaging polarimeter (page 2: 2.1 All-sky imaging polarimeter).  Nevertheless, Tyo in a review of passive imaging polarimetry for remote sensing applications teaches the use of division-of-time polarimeters (page 5462: col. 1) as well as division of aperture polarimeters (page 5463: col. 1).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the all-sky imaging .
5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (Cloud thermodynamic phase detection using an all-sky imaging polarimeter)-cited by applicant in view of Tauc et al. (Cloud thermodynamic phase detection with a 3-channel shortwave infrared polarimeter)-cited by applicant further in view of Eshelman et al. (All-sky polarization imaging of cloud thermodynamic phase)-cited by applicant.
	As for claim 16, Dahl in view of Tauc discloses/suggests everything as above (see claim 15).  Dahl is silent concerning pixels corresponding to a portion of the image containing
the at least one cloud are determined based on a ratio of polarimetric intensity values measured
with the red and blue channels.  Nevertheless, Eshelman in a sky polarization imaging of cloud thermodynamic phase teaches that a red/blue ratio from an RGB polarimeter may be used to identify clouds (page 11:  second paragraph: lines 1-3).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have pixels corresponding to a portion of the image containing the at least one cloud be determined based on a ratio of polarimetric intensity values measured with the red and blue channels in order to identify clouds by a red/blue ratio.

Allowable Subject Matter
6.	Claims 4-5, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
8.	Several facts have been relied upon from the personal knowledge of the examiner about which the examiner took Official Notice. Applicant must seasonably challenge well known statements and statements based on personal knowledge when they are made by the Board of Patent Appeals and Interferences. In re Selmi, 156 F.2d 96, 70 USPQ 197 (CCPA 1946); In re Fischer, 125 F.2d 725, 52 USPQ 473 (CCPA 1942). See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice). If applicant does not seasonably traverse the well-known statement during examination, then the object of the well known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943). A seasonable challenge constitutes a demand for evidence made as soon as practicable during prosecution. Thus, applicant is charged with rebutting the well-known statement in the next reply after the Office action in which the well known statement was made.  
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  


Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886